Citation Nr: 1336406	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  98-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously characterized, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disorder characterized by memory loss, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers - Kent County Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from October 1988 to September 1991, with service in the Southwest Asia Theater of Operations from September 1990 to April 1991.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  

The RO in Honolulu, Hawaii, currently has jurisdiction over the appeal.  

The case was previously before the Board in October 2001, August 2011, and April 2013, at which times it was remanded for additional development.  Unfortunately, an additional remand is needed in this case before a fully informed decision may be rendered.  

As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board in its April 2013 remand required that an apparent temporary file created by the RO in Honolulu, Hawaii, be associated with the claims file; that the Veteran's appointed authorized representative (a county member of the National Association of County Veterans Service Officer (NACVSO)) then be afforded the opportunity to issue a VA Form 646, Statement of Accredited Representative in Appealed Case; and that the RO or AMC thereafter readjudicate the case and issue a Supplemental Statement of the Case (SSOC) if any issue on appeal remains denied.  

The AMC in July 2013 received a negative reply from the Honolulu RO to the existence of a temporary claims file.  The AMC then made an official determination in July 2013 as to the non-existence of a temporary claims file.  The AMC in August 2013 readjudicated the appealed claims and issued a SSOC.  

However, there is no indication in the record that the AMC afforded the Veteran's authorized representative the opportunity to issue a VA Form 646 prior to the AMC's readjudication of the claim and its issuance of a SSOC.  The Board's April 2013 remand established this procedural right in this case that was denied the Veteran by the AMC's failure to afford that opportunity.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Board remand requirements must be substantially fulfilled, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  Hence, remand is again required to afford the Veteran's authorized representative the opportunity to issue a VA Form 646, to be followed by the AMC's readjudication of the appealed claims.   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims.  Thereafter, undertake any additional development that is warranted.  

2.  Afford the Veteran's current authorized representative, National Association of County Veterans Service Officers (NACVSO) - Kent County Department of Veterans Affairs, an opportunity to complete a VA Form 646, Statement of Accredited Representative in Appealed Case.  This must be a meaningful opportunity, inclusive of opportunity to review the claims file for this purpose.  The opportunity afforded, and any reply received, must be documented in the claims file.  

3.  The RO/AMC should then readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, and for service connection for a disorder characterized by memory loss, to include as due to an undiagnosed illness.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in August 2013.  An appropriate period of time should be allowed for a response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


